EXHIBIT 10.22

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made and entered
into as of February 3, 2009 by and between TorreyPines Therapeutics, Inc. (the
“Parent”), Parent’s subsidiary, TPTX, Inc. (“TPTX”) and PAUL SCHNEIDER
(“Executive”). As used in this Amendment, references to the “Company” shall
include the Parent and TPTX, as appropriate. Capitalized terms used but not
defined herein shall have the meaning assigned to them in the Agreement (as
defined below).

RECITALS

WHEREAS, the Company and Executive previously entered into that certain Amended
and Restated Employment Agreement dated as of November 12, 2008 (the
“Agreement”); and

WHEREAS, the parties desires to amend the Agreement as set forth below.

NOW, THEREFORE, in consideration for the foregoing premises and the mutual
covenants and conditions set forth below, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties to this
Amendment hereby agree as follows:

AMENDMENT

1. Section 4.4.2.1 of the Agreement is hereby amended and restated in its
entirety to read as follows:

“The Company shall continue to pay the Executive’s base salary during the period
following the termination or resignation of the Executive for a period equal to
tweleve (12) months (the “Compensation Severance Period”). Such severance
payments shall be subject to standard deductions and withholdings and paid in
accordance with the Company’s regular payroll policies and practices. For
purposes of calculating the amount to be paid pursuant this Section 4.4.2.1, the
Company shall use the Executive’s base salary in effect on the date of such
termination or resignation, but determined prior to any reduction in base salary
that would permit the Executive to voluntarily resign for Good Reason pursuant
to Section 4.5.3(iii).”

2. Section 4.4.2.3 of the Agreement is hereby amended and restated in its
entirety to read as follows:

“The vesting of each Company equity award held by Executive shall accelerate on
such date of termination (or the date of a Change in Control if the Executive
has resigned for Good Reason within three (3) months before a Change in Control)
by the number of shares that would have vested in accordance with the applicable
vesting had Executive remained employed by the Company for an additional twelve
(12) months as of the date of termination. During the twelve (12) month period
following the date of termination (the “Benefit Severance Period”), Executive
shall have continued exercisability of each Company stock



--------------------------------------------------------------------------------

option and stock appreciation right held by the Executive (if any).
Notwithstanding the foregoing, any such stock option or stock appreciation right
then held by Executive shall remain exercisable until the earlier of (1) the end
of the Benefit Severance Period (2) the expiration of the ten-year period
measured from the original grant date, or (3) the expiration of its maximum
term. In order to give effect to the intent of the foregoing provision, if a
Change in Control has not occurred prior to the date of termination, no Company
equity award held by Executive shall expire, terminate or be forfeited any
earlier than three (3) months following the date of termination. Notwithstanding
anything to the contrary set forth herein, nothing in this Section 4.4.2.3
prohibits the Company or a successor organization (or its parent) from causing
such awards to terminate in connection with a merger, consolidation or other
corporate transaction pursuant to the terms of the applicable equity plan or
award agreements.”

3. Except as modified by this Amendment, the Agreement shall remain in full
force and effect in accordance with its terms.

4. This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this AMENDMENT TO
EMPLOYMENT AGREEMENT as of the date set forth in the first paragraph hereof.

 

TORREYPINES THERAPEUTICS, INC.:     PAUL SCHNEIDER By:   /s/ Evelyn Graham    
By:   /s/ Paul Schneider   Evelyn Graham       Paul Schneider   Chief Executive
Officer       Vice President and General Counsel